Citation Nr: 0521504	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

The propriety of the reduction of benefits due to 
incarceration during the period from May 6, 2002, until 
September 5, 2002.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1976 to September 
1978.  The appellant is his conservator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The appellant requested a travel Board hearing in her August 
2003 substantive appeal.  In May 2004, the Board remanded the 
case to provide her the requested hearing.  In October 2004, 
she confirmed that she desired a hearing before a traveling 
Veterans Law Judge.  The RO scheduled her for a June 2005 
travel Board hearing, but she failed, without explanation, to 
report.  Her request for a Board hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(d) (2004).

In the May 2004 remand, the Board referred the issue of 
entitlement to waiver of the overpayment created by the 
retroactive reduction of VA compensation benefits resulting 
from the veteran's period of incarceration from May 6, 2002, 
to September 5, 2002.  In July 2004, the Committee on Waivers 
and Compromises at the RO indicated that it would not address 
the referred issue until the instant appeal was resolved.  
The Board will therefore again refer to the RO the matter of 
entitlement to waiver of the overpayment created by the 
retroactive reduction of VA compensation benefits resulting 
from the veteran's period of incarceration from May 6, 2002, 
to September 5, 2002.


FINDINGS OF FACT

1.  On March 6, 2002, the veteran was incarcerated at a state 
penal institution following conviction of a felony offense.

2.  The veteran was released from his period of incarceration 
on September 5, 2002.



CONCLUSION OF LAW

The reduction of compensation benefits for the period of 
incarceration from May 6, 2002, to September 5, 2002, was 
proper.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, provide notice of the information and 
evidence that VA will seek to provide, and provide notice of 
the information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board notes that, inasmuch as 38 U.S.C.A. § 5103(a) 
requires VA to notify the appellant of any information or 
evidence necessary to substantiate a claim upon receipt of a 
complete or substantially complete application, that 
provision is not applicable to the instant claim.  The same 
is true with respect to the requirement in 38 U.S.C.A. 
§ 5103(a) that VA advise the appellant of what evidence she 
is responsible for obtaining and what evidence VA will obtain 
on her behalf.  The Board notes that the RO provided the 
appellant in October 2002 with the notice required by 
38 C.F.R. § 3.105(h) (2004) prior to implementing the 
retroactive reduction of benefits.  Specifically, the RO 
advised her that VA proposed to retroactively reduce the 
veteran's compensation payments to the 10 percent level for 
the period from May 6, 2002, to September 5, 2002, based on 
his incarceration at a state penal institution beginning 
March 6, 2002.  The RO advised her of the provisions of 
38 C.F.R. § 3.665, and explained that May 6, 2002, 
represented the 61st day of incarceration.  She was advised 
that she had 60 days in which to present any additional 
information.  The appellant responded in November 2002 by 
providing information concerning the date of the veteran's 
release from incarceration.

With respect to VA's duty to assist the appellant, the Board 
is unaware of any pertinent outstanding information or 
evidence to obtain.  The appellant does not dispute that the 
veteran was incarcerated from March to September 2002 in a 
state penal facility, or that the incarceration commenced 
after conviction of an offense.  While the court records 
relating to his conviction, including the actual date of 
conviction and the underlying offense, are not on file, the 
record does contain a statement from the incarcerating 
facility as to the date of the offense, the nature of the 
offense, i.e., that it was a felony, and the date of 
incarceration following conviction.  In short, all pertinent 
information and evidence needed to fairly adjudicate the 
instant case has been obtained.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

The veteran is service-connected for schizophrenia.  The 
disorder has been evaluated as 100 percent disabling since 
January 1979.

In 2002, VA learned from a computer match program that the 
veteran was incarcerated at the Osborn Correctional 
Institution (a state prison) beginning March 6, 2002.

In October 2002, VA informed the appellant that a VA and 
Social Security Administration prisoner computer match 
revealed that the veteran had been incarcerated at the Osborn 
Correctional Institution from March 6, 2002, to September 5, 
2002.  She was advised that pursuant to 38 C.F.R. § 3.665, 
his benefits would be retroactively reduced to the 10 percent 
rate for the period from May 6, 2002 (the 61st day of his 
incarceration), until the date of his release.

The appellant responded in November 2002 with a Certification 
of Discharge from the Connecticut Department of Corrections 
certifying that the veteran was released from confinement on 
September 5, 2002.

In November 2002, the incarcerating facility reported that 
the veteran was imprisoned for a felony offense committed in 
January 2002.  The facility confirmed that the veteran was 
committed on March 6, 2002, after his conviction, and that he 
was released on September 5, 2002.

In a January 2003 decision, VA retroactively reduced the 
veteran's VA compensation payments to the 10 percent level 
for the period from May 6, 2002, to September 5, 2002.

In statements on file the appellant argues that the veteran 
was incarcerated for a probation violation, and not for a 
felony.  She contends that the underlying conviction was for 
breach of the peace.  She also argues that the veteran's 
service-connected disorder was responsible for his 
incarceration.  She lastly points out that the veteran's 100 
percent rating was in effect for more than 20 years, and 
therefore should not have been reduced.

Analysis

The provisions of 38 U.S.C.A. § 5313 and 38 C.F.R.§ 3.665 
create a framework for determining when VA compensation 
benefits should be withheld from individuals who are 
otherwise entitled to such benefits.  In pertinent part, the 
statute directs that compensation benefits shall not be paid 
(in the case of a veteran with a service-connected disorder 
rated at least 20 percent disabling) in an amount exceeding 
the rate established in 38 U.S.C.A. § 1114(a) to any person 
who is incarcerated in a Federal, state, or local penal 
institution for a period in excess of sixty days for 
conviction of a felony offense. 

In order for the statutory limitation to take effect and 
invoke withholding of compensation and pension benefits, four 
prerequisites must be established: 1) incarceration, 2) in a 
Federal, state, or local penal institution, 3) in excess of 
60 days, 4) for conviction of a felony offense (or 
misdemeanor under § 1505).  VAOPGPREC 10-2001, 66 Fed. Reg. 
33,313 (2001).

Under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b), a 
disability which has been continuously rated at or above any 
evaluation of disability for twenty or more years for 
compensation purposes shall not thereafter be rated at less 
than such evaluation.  

In this case, there is no dispute that the veteran was 
incarcerated in a state penal facility from March 6, 2002, 
until September 5, 2002, a period well in excess of 60 days.  
Although the appellant argues that the veteran's 
incarceration was based on a misdemeanor she describes as a 
"breach of the peace," the Board finds that the statement 
from the incarcerating facility, to the effect that the 
veteran's imprisonment was based on conviction of a felony, 
is entitled to greater evidentiary weight.  This is 
particularly true given that the custodial penal institution 
undoubtedly maintains records for each inmate as to the 
nature of the offense and sentence imposed.

In short, the veteran was incarcerated in a state penal 
institution in excess of 60 days for conviction of a felony 
offense.  Pursuant to 38 U.S.C.A. § 5313 and 38 C.F.R. 
§ 3.665, VA is required to reduce his VA compensation 
payments to the 10 percent rate (under 38 U.S.C.A. § 1114(a)) 
from the 61st day of incarceration until his release.  In 
this case, after his conviction the veteran began his period 
of incarceration on March 6, 2002.  He therefore was entitled 
no more than a 10 percent rate of compensation effective the 
61st day of incarceration, or May 6, 2002.  The preponderance 
of the evidence is therefore against the claim, and the Board 
concludes that the reduction of benefits due to incarceration 
during the period from May 6, 2002, until September 5, 2002, 
was proper.  The benefit sought on appeal is denied.

The appellant argues that hardship will result if the 
veteran's benefits are not restored for the period in 
question.  She also contends that his service-connected 
disorder is somehow responsible for the commission of the 
crime leading to incarceration.  The provisions of 38 
U.S.C.A. § 5313 do not, however, authorize VA to consider 
hardship or the impetus behind the commission of the felony 
when determining whether benefits of an incarcerated veteran 
should be reduced.

The appellant lastly argues that since the 100 percent 
evaluation for the veteran's schizophrenia has been in effect 
for more than 20 years, it is a protected rating not subject 
to reduction.  She is correct that the disability rating 
assigned the service-connected psychiatric disorder is 
protected.  In this case, however, it is not the disability 
rating which has been reduced for the period at issue, but 
rather the amount of monthly monetary benefits payable.  This 
is precisely what is contemplated by the provisions of 38 
C.F.R. § 3.665.




ORDER

The reduction of the veteran's VA compensation benefits for 
his period of incarceration from May 6, 2002, to September 5, 
2002, was proper. 





	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


